                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

THE ESTATE OF LOUISE CHRISTMAN                                        CIVIL ACTION

VERSUS                                                                NO. 20-739-BAJ-RLB

LIBERTY MUTUAL INSURANCE
COMPANY

                                              ORDER

       Before the Court is Defendant’s Motion to Compel and Motion for Rule 37 Sanctions

(“Motion to Compel”). (R. Doc. 25). The motion is opposed. (R. Doc. 27). Defendant filed a

Reply. (R. Doc. 30).

I.     Background

       On September 4, 2020, James Christman, the executor of his deceased mother Louise

Christman’s estate, initiated this bad faith insurance action on behalf of the Estate of Louise

Christman (“Plaintiff”), naming as defendant Liberty Mutual Insurance Company (“Liberty

Mutual” or “Defendant”). (R. Doc. 1-2 at 2-4). Plaintiff alleges that Louise Christman’s house

located in Lake Charles, Louisiana (the “subject property”), which is insured by Liberty Mutual

under a homeowners insurance policy, was damaged during a severe thunderstorm with heavy

hail and wind on May 26, 2020. (R. Doc. 1-2 at 2). Plaintiff specifically alleges that “hail ripped

paint off the house, knocked over brick fence columns, damaged air conditioner units, and a

door,” and left the property’s “high-quality slate roof shingles greatly compromised with breaks,

cracks, indentions, and loosened the shingles so much that they would blow upward whenever

there was wind.” (R. Doc. 1-2 at 2). Plaintiff alleges that in the process of adjusting the claim for

coverage under the homeowners insurance policy, Liberty Mutual acted in bad faith by finding

no hail damage and only covering $1,032.32 to repair the fence. (R. Doc. 1-2 at 2-3).
           On August 26, 2020, Hurricane Laura struck Lake Charles. Plaintiff alleges that the

hurricane caused the already compromised roof to fail, leaving the subject property damaged by

rainwater and uninhabitable. (R. Doc. 1-2 at 3-4). Plaintiff notes that “nearby neighbors who had

their roofs replaced following the May 2020 hailstorm were protected from Hurricane Laura.”

(R. Doc. 1-2 at 3). Among other things, Plaintiff seeks recovery of bad faith damages under La.

R.S. 22:1973(C). (R. Doc. 1-2 at 4).

           On October 16, 2020, three days after sending a settlement demand with respect to “the

main house roof portion,” Plaintiff sent Liberty Mutual an estimate of sought repairs (including

demolition, remediation, and roofing) totaling $114,149.34. (R. Docs. 1-3, 1-4). Liberty Mutual

represents that it has estimated that Plaintiff’s property damages for separate claims made with

respect to Hurricane Laura and Hurricane Delta (which struck near Lake Charles on October 9,

2020) “total $407,235.23, of which $196,993.31 already has been paid” to Plaintiff. (R. Doc. 25-

1 at 4).

           Liberty Mutual removed the action on October 29, 2020, asserting that this Court has

diversity jurisdiction under 28 U.S.C. § 1332. (R. Doc. 1). Plaintiff subsequently filed an

Amended Complaint that includes a claim for bad faith damages under La. R.S. 22:1892. (R.

Doc. 9).

           The Court issued a Scheduling Order setting, in relevant part, the deadline to complete

non-expert discovery on June 1, 2021, and for trial to commence on April 11, 2022. (R. Doc. 10).

The Court has also issued a Protective Order governing the exchange of confidential information

in this action. (R. Doc. 15).

           On June 1, 2021, Liberty Mutual filed the instant Motion to Compel. (R. Doc. 25).

Liberty Mutual represents that counsel for the parties conferred on May 27, 2021 in a good faith



                                                   2
effort to obtain the discovery at issue without court action, but were unable to resolve the

dispute. (R. Doc. 25-1 at 19). Liberty Mutual seeks an order under Rule 37 excluding Plaintiff

from relying at trial on any evidence pertaining to damages not produced in response to

discovery requests. In the alternative, Liberty Mutual seeks an order compelling Plaintiff to

supplement its initial disclosures and discovery responses with respect to damages.

         Plaintiff opposes the motion on the basis that it agreed at the Rule 37 conference to

identify the “actual amounts” it is seeking to recover from Liberty Mutual before the close of

discovery, and did so on May 31, 2021. (R. Doc. 27 at 1-2; see R. Doc. 27-3). Plaintiff suggests

that its engineer expert’s report would provide estimates of damages sought, and those damages

would not include amounts already paid by Liberty Mutual for the hurricane-related claims. (R.

Doc. 27 at 3). Plaintiff represents that “all documents and information it has in its possession”

has been provided to Liberty Mutual to comply with its discovery obligations. (R. Doc. 27 at 4).

         In reply, Liberty Mutual notes that Plaintiff does not dispute that it has not provided a

computation of each category of damages as required by Rule 26(a)(1). (R. Doc. 30 at 2-3).

Liberty Mutual also represents that Plaintiff’s expert engineer’s report produced on June 15,

2021 does not contain a computation of each category of damages. (R. Doc. 30 at 3; see R. Doc.

30-1).

II.      Law and Analysis

         A.     Initial Disclosures

         Rule 26 requires parties to exchange as part of their initial disclosures, among other

material, “a computation of each category of damages claimed by the disclosing party—who

must also make available for inspection and copying as under Rule 34 the documents or other

evidentiary material, unless privileged or protected from disclosure, on which each computation



                                                   3
is based, including the nature and extent of injuries suffered.” Fed. R. Civ. P. 26(a)(1)(A)(iii).

This disclosure must be made “based on the information then reasonably available to [the

disclosing party].” Fed. R. Civ. P. 26(a)(1)(E). The disclosing party must timely supplement its

disclosures if it learns that they are incorrect or incomplete. Fed. R. Civ. P. 26(e)(1)(A).

        “If a party fails to make a disclosure required by Rule 26(a) any other party may move to

compel disclosure and for appropriate sanctions.” Fed. R. Civ. P. 37(a)(3)(a). In addition, “[i]f a

party fails to provide information or identify a witness as required by Rule 26(a) or (e), the party

is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or

at a trial unless the failure was substantially justified.” Fed. R. Civ. P. 37(c)(1).

        Plaintiff’s initial disclosures state the following with respect to the requirements of Rule

26(a)(1)(iii):

        Plaintiff claims costs to repair and replace its home and property, loss of use,
        moving and storage expenses, damages for mental anguish, damages for loss of
        sentimental value of home and its contents, bad faith damages including attorney
        fees, and costs of these proceedings with legal interest. Plaintiff claims non-
        economic damages to be determined by the fact finder. Damage is ongoing and
        plaintiff reserves the right to supplement this disclosure as discovery proceeds.

(R. Doc. 25-4 at 2). There is no dispute that Plaintiff has not supplemented this disclosure under

Rule 26(e)(1).

        Plaintiff’s initial disclosure is deficient because it does not provide a computation of each

category of damages as required under Rule 26(a)(1)(A)(iii). Plaintiff asserts in its opposition

(filed after the close of discovery) that it “has submitted to Liberty Mutual all the information

and documents it has in its possession at this time regarding its damages.” (R. Doc. 27 at 1)

(emphasis added). While that may be the case, Plaintiff is not relieved of its duty to supplement

its initial disclosures by producing a computation of each category of damages it seeks to recover

now that discovery has been conducted and completed.

                                                   4
       As discussed further below, Plaintiff supplemented an interrogatory response at the close

of discovery to assert, among other things, that “[c]onsidering the current state the home and

property is in, and the extent of repairs the house would need to . . . be repaired, it is apparent

that the home is a total loss, therefore Plaintiff claims a total replacement value of the home

without a deduction for depreciation for policy limits of $643,300.00” (R. Doc. 25-7 at 2).

Plaintiff also states that it seeks the unspecified “cost to replace damage to the interior of the

pool house,” as well as additional living expenses and compensation decreases. (R. Doc. 25-7 at

3). Plaintiff does not, however, provide any specific computation of these sought categories of

documents.

       Given the record, the Court will compel Plaintiff to disclose “a computation of each

category of damages” claimed in compliance with Rule 26(a)(1)(A)(iii). The Court does not

issue any sanctions at this time. To the extent Plaintiff fails to produce a computation of damages

by the deadlines provided below, Liberty Mutual may seek relief from the district judge

excluding evidence of damages under Rule 37(c)(1). See CQ, Inc. v. TXU Min. Co., L.P., 565

F.3d 268, 279-80 (5th Cir. 2009) (noting that plaintiff's initial disclosures “failed to properly

disclose the ‘computations’ for the various ‘categories’ of damages it now complain[ed] of” and

affirming the district court’s decision to exclude new evidence of damages under Rule 37(c));

Romain v. Governor's Off. of Homeland Sec. & Emergency Preparedness, No. 14-660, 2017 WL

2438844, at *7 (M.D. La. June 6, 2017) (granting motion in limine and excluding evidence of the

plaintiff’s claim for lost wages not disclosed despite specific discovery requests seeking a

calculation of all special damages)




                                                   5
       Plaintiff must provide supplemental initial disclosures providing “a computation of each

category of damages claimed” by Plaintiff in accordance with Rule 26(a)(1)(A)(iii) and Rule

26(e)(1) within 7 days of the date of this Order.

       B.      Written Discovery Responses

       In addition to its failure to comply with providing initial disclosures of damages under

Rule 26(a)(1)(A)(iii), Plaintiff has failed to fully respond to certain interrogatories and requests

for production seeking information and documents pertaining to damages.

       Rule 33 of the Federal Rules of Civil Procedure provides for the service of written

interrogatories. A party seeking discovery under Rule 33 may serve interrogatories on any other

party and the interrogatory “may relate to any matter that may be inquired into under Rule

26(b).” Fed. R. Civ. P. 33(a)(2).

       Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible items. A party seeking discovery must serve a request for production on the party

believed to be in possession, custody, or control of the documents or other evidence. Fed. R. Civ.

P. 34(a). The request is to be in writing and must set forth, among other things, the desired items

with “reasonable particularity.” Fed. R. Civ. P. 34(b)(1)(A).

       A party must respond or object to interrogatories and requests for production. See Fed. R.

Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). This default date may be modified by stipulation

between the parties. Fed. R. Civ. P. 29(b). If a party fails to provide disclosures or to respond

fully to discovery requests in the time allowed by the Federal Rules of Civil Procedure, the party

seeking discovery may move to compel responses and for appropriate sanctions under Rule 37.

An “evasive or incomplete disclosure, answer, or response must be treated as a failure to

disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4).



                                                    6
       In particular, Liberty Mutual seeks supplemental responses to Interrogatory Nos. 3-4 and

Request for Production No. 1 of its first set of discovery requests:

       INTERROGATORY NO. 3:
       Describe in detail all facts surrounding the property damage for which you seek
       insurance coverage from Liberty in this lawsuit, including a description of all
       damage, the monetary cost to repair such damage, and the approximate date you
       first noticed any of the damage for which you seek coverage. In doing so, please
       describe which date of loss you contend is applicable to the alleged property
       damage.

       INTERROGATORY NO. 4:
       Provide an itemized statement of all damages sought against Liberty in this
       lawsuit of any kind or nature, including, but not limited to, any and all
       compensatory damages, consequential damages, penalties or punitive damages,
       and identify all documents supporting, in any way, your claimed damages.

       REQUEST FOR PRODUCTION NO. 1:
       Produce all documents, invoices, estimates, photographs, and/or correspondence
       supporting or, in any way, relating to, the damages you seek to recover through
       this action.

(R. Doc. 25-3 at 4-5, 12). Plaintiff did not object to these discovery requests other than to state

that discovery on damages was ongoing. The Court will require Plaintiff to provide supplemental

responses because this objection is moot now that discovery is closed. To the extent applicable,

Plaintiff may incorporate by reference information provided in its supplemental initial

disclosures or otherwise state that it has no additional information or documents in its

possession, custody, or control. Failure to do so may result in the exclusion of evidence

pertaining to damages as set forth above.

       Liberty Mutual also seeks supplemental responses to Interrogatory Nos. 15-18 and

Request for Production No. 13 of its second set of discovery requests:

       INTERROGATORY NO. 15:
       If you contend that any amounts are owed by Liberty to you for the May 26, 2020
       hail damage claim (Claim No. 042681987), please state with specificity all
       amounts you allege are owed, including the amount owed and the reason for the
       amount owed.

                                                  7
       INTERROGATORY NO. 16:
       If you contend that any amounts are owed by Liberty to you for the Hurricane
       Laura claim (Claim No. 043457061), please state with specificity all amounts you
       allege are owed, including the amount owed and the reason for the amount owed.

       INTERROGATORY NO. 17:
       If you contend that any amounts are owed by Liberty to you for the Hurricane
       Delta claim (Claim No. 043901656), please state with specificity all amounts you
       allege are owed, including the amount owed and the reason for the amount owed.

       INTERROGATORY NO. 18:
       Describe in detail any and all repairs you allege are remaining/incomplete to your
       property as a result of the May 26, 2020 hailstorm (Claim No. 042681987),
       Hurricane Laura (Claim No. 042681987), Hurricane Delta claim (Claim No.
       043901656) and state the weather event you allege occasioned the need for the
       remaining repairs.

       REQUEST FOR PRODUCTION NO. 13:
       Produce all documents that you have reviewed or referenced in answering the
       above Interrogatories that have not otherwise been produced.

(R. Doc. 25-7 at 1-4; 25-2 at 6). In its global responses to these discovery requests, Plaintiff

states that its “expert should be able to give a more precise explanation as to causation and extent

of damages to the property.” (R. Doc. 25-2 at 2; R. Doc. 25-7 at 2). Plaintiff’s supplemental

global response also states that Plaintiff is seeking “a total replacement value of the home

without a deduction for depreciation for policy limits under $643,300.00,” as well as an

unspecified “cost to replace damage to the interior of the pool house,” and additional living

expenses and compensation decreases. (R. Doc. 25-7 at 2-3).

       The Court will require Plaintiff to supplement these responses. Plaintiff need not itemize

or otherwise compute any specific damages sought with respect to the hurricane-related claims,

which are not the subject of this lawsuit. Plaintiff must merely identify whether, and to what

extent, it is seeking to recover damages in this lawsuit that are also sought in the hurricane-

related insurance claims. In other words, in the course of computing the specific categories of

                                                  8
damages sought, Plaintiff must distinguish whether and to what extent it is seeking recovery for

damages in this lawsuit that it is also seeking in its hurricane-related insurance claims that are not

the subject of this lawsuit. Again, to the extent applicable, Plaintiff may incorporate by reference

information provided in its supplemental initial disclosures or otherwise state that it has no

additional information or documents in its possession, custody, or control. Failure to do so may

result in the exclusion of evidence pertaining to damages as set forth above.

       Plaintiff must provide supplemental responses to these interrogatories and requests for

production within 7 days of the date of this Order.

       C.      Request to Conduct Additional Discovery

       The Court will allow Liberty Mutual to retake Plaintiff’s deposition within 30 days of

receipt of the required supplemental disclosures and responses. The scope of the deposition shall

be limited solely to any newly produced information and documents. To the extent Liberty

Mutual seeks to conduct any additional discovery, it must seek additional relief from the Court.

III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that Liberty Mutual’s Motion to Compel (R. Doc. 25) is GRANTED

IN PART and DENIED IN PART consistent with the body of this Order. The parties shall

bear their own costs.

       Signed in Baton Rouge, Louisiana, on June 29, 2021.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                                  9
